Exhibit 10

IMPERIAL SUGAR COMPANY SEVERANCE PLAN

Imperial Sugar Company, a Texas corporation (the “Company”), has adopted the
Imperial Sugar Company Severance Plan (the “Plan”), for the benefit of certain
employees of the Company and its subsidiaries, on the terms and conditions
hereinafter stated. The Plan is intended to help retain qualified employees and
provide financial security to certain employees of the Company and its
subsidiaries whose employment with the Company and its subsidiaries may be
terminated should the Company reorganize or eliminate positions (“down sizing” /
“reduction in force”) or under other circumstances entitling such employees to
severance benefits as provided herein. The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended to
be excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations § 2510.3-2(b).

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.01 Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

“Affiliate” means (i) any corporation in which the shares owned or controlled,
directly or indirectly, by the Company represent eighty percent (80%) or more of
the voting power of the issued and outstanding capital stock of such
corporation, (ii) any corporation which owns or controls, directly or
indirectly, eighty percent (80%) or more of the voting power of the issued and
outstanding capital stock of the Company, or (iii) any corporation in which
eighty percent (80%) or more of the voting power of the issued and outstanding
capital stock is owned or controlled, directly or indirectly, by any corporation
which owns or controls, directly or indirectly, eighty percent (80%) or more of
the voting power of the issued and outstanding capital stock of the Company.

“Base Pay” means the Participant’s base salary or regularly scheduled wages
(based on a forty (40) hour work week) immediately prior to his Termination
Date, on a weekly basis, but excluding all other elements of compensation such
as, without limitation, overtime, bonuses, perquisites, commissions, restricted
stock awards, stock options, retirement benefits, welfare benefits, or any other
payments.

“Board” means the Board of Directors of the Company.

“Cause” shall mean:

(i) the Participant’s termination of employment by the Employer due to the
Participant’s failure to perform his duties in good faith;



--------------------------------------------------------------------------------

(ii) the Participant’s misconduct in violation of a written Company policy;

(iii) the Participant’s gross negligence or dishonesty; or

(iv) the Participant’s intentional acts that are detrimental or destructive to
the Company or its Affiliates, employees or property.

“Change of Control” means the occurrence of either of the following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of (the
Exchange Act), other than (1) the Company or any of its Affiliates or
Subsidiaries; (2) an employee benefit plan of the Company or trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan; (3) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(4) an entity owned, directly or indirectly, by the Company’s shareholders in
substantially the same proportions as their ownership of the Company’s Common
Stock; is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; or

(ii) the Company has sold substantially all of its assets to an unrelated third
party.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended. Reference in this
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

“Committee” means the Executive Compensation Committee of the Board.

“Common Stock” means the common stock, without par value, of the Company.

“Effective Date” means the date indicated on the execution page hereof.

“Employee” means an individual who is classified by the Employer as a full-time
employee and who is regularly scheduled to work 40 hours per week.

“Employer” means the Company or any Subsidiary that is an employer of an
Employee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

-2-



--------------------------------------------------------------------------------

“Participant” means an Employee who has become a Participant in accordance with
Section 2.01.

“Plan” means the Imperial Sugar Company Severance Plan, as amended, supplemented
or modified from time to time in accordance with its terms.

“Plan Administrator” means the Vice President responsible for human resources of
the Company, or any other person or persons designated by the Committee.

“Separation and Release Agreement” means the legal document in the form provided
by the Plan Administrator in which a Participant, in exchange for certain
severance benefits specified in Article III hereof, agrees to maintain certain
confidential information and releases the Company and its Subsidiaries from
liability and damages arising from or in connection with the Participant’s
termination of employment with the Employer. The Plan Administrator will
designate a Separation and Release Agreement as an Appendix A to this Agreement,
which may be modified from time to time by the Plan Administrator, provided
that, in no event will the Separation and Release Agreement be modified within
twelve (12) months after a Change of Control.

“Separation and Release Agreement Effective Date” means the date that is seven
(7) days after the date on which the Participant executes the Separation and
Release Agreement.

“Service” means an Employee’s total number of full and partial years of active
employment as an Employee of the Company or its Subsidiaries ending on his
Termination Date, including for this purpose employment only as a full-time
employee. If an Employee has a break in employment for any reason and is later
re-employed by the Company or any of its Subsidiaries, then all prior periods of
employment shall be disregarded in determining the period of Service for
purposes of the Plan.

“Severance Benefit” the benefit to which a Participant may become entitled
pursuant to Section 3.01 hereof.

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than eighty
(80%) of the combined voting power of the shares of all classes or series of
capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the shareholders of such corporation and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns more than eighty (80%) of the voting, capital or profits
interests (whether in the form of partnership interests, membership interests or
otherwise).

“Successor” means any person that succeeds to, or has the ability to control,
the Company’s business as a whole, directly by merger, consolidation, spin-off
or similar transaction, or indirectly by purchase of the Company’s voting
securities or acquisition of all or substantially all of the assets of the
Company.

 

-3-



--------------------------------------------------------------------------------

“Termination Date” means the date designated by the Employer as the last day on
which an Employee shall remain in active employment with the Employer due to an
involuntary termination.

“Tier 1 Employee” means an Employee whose position with the Employer is below
Manager level.

“Tier 2 Employee” means an Employee whose position with the Employer is Manager
or Senior Manager level.

“Tier 3 Employee” means an Employee whose position with the Employer is Director
or Senior Director level.

“Tier 4 Employee” means an Employee whose position with the Employer is Vice
President.

“Tier 5 Employee” means an Employee whose position with the Employer is Senior
Vice President or above.

Section 1.02 Interpretation. In this Plan, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” refer to this Plan as
a whole and not to any particular Article, Section or other subdivision,
(b) reference to any Article or Section, means such Article or Section hereof,
and (c) the words “including” (and “include”) means including, without limiting
the generality of any description preceding such term. The Article and Section
headings herein are for convenience only and shall not affect the construction
hereof. Whenever appropriate in this Plan, nouns in the singular will include
the plural, and the masculine pronoun will include the feminine gender.

ARTICLE II

ELIGIBILITY

Section 2.01 Participation. Unless excluded under Section 2.02 or Section 2.03,
an Employee shall become a Participant in the Plan and receive Severance
Benefits described in Article III if the Employee (i) is employed by the
Employer on his Termination Date, and (ii) executes and returns to the Plan
Administrator a Separation and Release Agreement within the time period
prescribed by the Plan Administrator and does not revoke such Separation and
Release Agreement prior to the Separation and Release Agreement Effective Date.
Employees who meet the requirements in the preceding sentence are referred to as
“Participants.”

Section 2.02 Excluded Employees. No individual who is a part-time employee,
independent contractor or an employee whose employment with the Employer is
subject to the terms of a collective bargaining agreement shall be eligible to
participate in this Plan or to receive Severance Benefits, or any other
benefits, hereunder.

Section 2.03 Termination for Cause. An Employee who is terminated by the
Employer for Cause shall not be eligible to participate in this Plan or to
receive Severance Benefits, or any other benefits, hereunder.

 

-4-



--------------------------------------------------------------------------------

ARTICLE III

SEVERANCE BENEFITS

Section 3.01 Severance Benefits. A Participant shall be entitled to a Severance
Benefit calculated based upon the Participant’s position on his Termination
Date, as follows:

(a) Tier 1 Employee. The Severance Benefit of a Participant who is a Tier 1
Employee shall be one (1) week of Base Pay for each year of his Service, but
will not be less than four (4) weeks Base Pay.

(b) Tier 2 Employee. The Severance Benefit of a Participant who is a Tier 2
Employee shall be one (1) week of Base Pay for each year of his Service, but
will not be less than six (6) weeks Base Pay.

(c) Tier 3 Employee. The Severance Benefit of a Participant who is a Tier 3
Employee shall be one (1) week of Base Pay for each year of his Service, but
will not be less than six (6) months Base Pay.

(d) Tier 4 Employee. The Severance Benefit of a Participant who is a Tier 4
Employee shall be six (6) months Base Pay.

(e) Tier 5 Employee. The Severance Benefit of a Participant who is a Tier 5
Employee shall be twelve (12) months Base Pay.

For any partial year of Service, a Participant shall receive a pro rated amount
equal to the product of his Base Pay multiplied by a fraction the numerator of
which is the number of days worked in the partial year and the denominator of
which is three hundred sixty five (365).

Section 3.02 Enhanced Severance Benefit. In addition to the Severance Benefit
described in Section 3.01, a Participant with 97 “points” or more on his
Termination Date will be entitled to receive an additional Severance Benefit
equal to six (6) months of Base Pay. “Points” are a combination of a
Participant’s age and years of Service. For example, an Employee who is 62 years
old and has worked for the Company and its Subsidiaries for 39 years as of his
Termination Date would have 101 points and would thus be eligible for the
enhanced Severance Benefit. Notwithstanding the foregoing or any provision of
the Plan to the contrary, in no event will a Tier 4 Employee or Tier 5 Employee
be eligible for the enhanced Severance Benefit provided under this Section 3.02.

Section 3.03 Payment of Severance Benefits. At the discretion of the Plan
Administrator, a Participant’s Severance Benefits payable under Section 3.01
(and Section 3.02, if applicable) will be paid in a single lump sum payment
within ten (10) days after the Separation and Release Agreement Effective Date.

 

-5-



--------------------------------------------------------------------------------

Section 3.04 Continuation of Health Coverage.

(a) For a period equal to the length of the Severance Benefit for a Tier 1
Employee, Tier 2 Employee or Tier 3 Employee, as provided in Section 3.01 and
3.02 (if applicable), such Participant and his dependents shall continue to be
covered by the medical, dental and vision plans maintained by the Company
(“Continued Benefits”) under which the Participant was covered immediately prior
to his Termination Date.

(b) For a Tier 4 Employee or Tier 5 Employee, such Participant and his
dependents shall receive Continued Benefits for a period of twelve (12) months.

(c) Any Continued Benefits provided to a Participant and his dependents pursuant
to this Section 3.04 are provided concurrent with any rights the Participant and
such dependents may have to continue such coverages under COBRA. The Participant
shall have the right to change elected coverage only during any open enrollment
window provided by the Company. The COBRA premium otherwise payable by the
Participant will be waived by the Company for the period he is receiving
Continued Benefits under Section 3.04(a) or (b); provided, however, that if the
Participant elects to change coverage during an open enrollment window the
Company shall not be obligated to waive the cost of coverage in excess of the
cost of the coverage in effect for the Participant immediately prior to his
Termination Date. At the expiration of the period applicable to Continued
Benefits, the Participant and his dependents shall be entitled to continued
coverage under COBRA for a period, if any, equal to the difference between the
maximum coverage period applicable to such Participant or dependent under COBRA
and the period under which continued Benefits were provided pursuant to this
Section 3.04.

(d) The provisions of this Section 3.04 will not prohibit the Company from
changing the terms of such Continued Benefits, provided that any such changes
apply to all similarly situated employees of the Company and its Affiliates.

Section 3.05 Condition to Receipt of Severance Benefits and Continued Benefits.
As a condition to receipt of any Severance Benefits and Continued Benefits under
this Article III, the Participant must enter into a Separation and Release
Agreement with the Company in the form then currently used by the Company. The
Company will provide a Participant with a Separation and Release Agreement on or
before the Participant’s Termination Date. The Participant must execute and
return the Separation and Release Agreement to the Company no later than the
forty-fifth (45th) day following his Termination Date. A Participant’s failure
to timely execute and return the Separation and Release Agreement in accordance
with the previous sentence will result in a forfeiture of all benefits payable
to the Participant under the terms of the Plan.

Section 3.06 Limitation on Benefits.

(a) Any Severance Benefits otherwise payable under this Plan will not be paid
if, as a result of the termination of employment upon the Termination Date, the
Participant is entitled to benefits under an employment or other agreement with
the Company providing for the payment of cash benefits in the event of a Change
of Control or involuntary termination. A Participant described in the
immediately preceding sentence will receive Continued Benefits under
Section 3.04 if Continued Benefits would not otherwise be provided under the
Participant’s employment or other agreement with the Company, and such Continued
Benefits will be provided, (i) with respect to a Participant described in
Section 3.04(a), for the length of the severance benefits that would have been
provided under this Plan, and (ii) with respect to a Participant described in
Section 3.04(b), for a period of twelve (12) months.

 

-6-



--------------------------------------------------------------------------------

(b) Anything in this Plan to the contrary notwithstanding, the Company’s
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits, subject to the
Participant’s right to elect to continue coverage under COBRA.

Section 3.07 Plan Unfunded; Participant’s Rights Unsecured. The Company shall
not be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any benefit hereunder.
The right of any Participant to receive the benefits provided for herein shall
be an unsecured obligation against the general assets of the Company.

Section 3.08 Certain Adjustments of Payments by the Company. In the event it
shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, the accelerated vesting of incentive or equity awards held
by the Employee) would be subject to the excise tax imposed by Section 4999 of
the Code (“Excise Tax”), then the amount of “parachute payments” (as defined in
Section 280G of the Code) payable or required to be provided to the Employee
shall be automatically reduced to the minimum extent necessary to avoid
imposition of the Excise Tax .

ARTICLE IV

CLAIMS PROCEDURE

Section 4.01 Claims Procedure

(a) It shall not be necessary for a Participant or beneficiary who has become
entitled to receive a benefit hereunder to file a claim for such benefit with
any person as a condition precedent to receiving a distribution of such benefit.
However, any Participant or beneficiary who believes that he has become entitled
to a benefit hereunder and who has not received, or commenced receiving, a
distribution of such benefit, or who believes that he is entitled to a benefit
hereunder in excess of the benefit which he has received, or commenced
receiving, may file a written claim for such benefit with the Plan Administrator
at any time on or prior to the end of the fiscal year next following the fiscal
year in which he allegedly became entitled to receive a distribution of such
benefit. Such written claim shall set forth the Participant’s or beneficiary’s
name and address and a statement of the facts and a reference to the pertinent
provisions of the Plan upon which such claim is based. The Plan Administrator
shall, within ninety (90) days after such written claim is filed, provide the
claimant with written notice of its decision with respect to such claim. If such
claim is denied in whole or in part, the Plan Administrator shall, in such
written notice to the claimant, set forth in a manner calculated to be
understood by the claimant the specific reason or reasons for denial; specific
references to pertinent provisions of the Plan upon which the denial is based; a
description of any additional material or information necessary for the claimant
to perfect his claim and an explanation of why such material or information is
necessary; and an explanation of the provisions for review of claims set forth
in Section 4.01(b) below.

 

-7-



--------------------------------------------------------------------------------

(b) A Participant or beneficiary who has filed a written claim for benefits with
the Plan Administrator which has been denied may appeal such denial to the Plan
Administrator and receive a full and fair review of his claim by filing with the
Plan Administrator a written application for review at any time within sixty
(60) days after receipt from the Plan Administrator of the written notice of
denial of his claim provided for in Section 4.01(a) above. A Participant or
beneficiary who submits a timely written application for review shall be
entitled to review any and all documents pertinent to his claim and may submit
issues and comments to the Plan Administrator in writing. Not later than sixty
(60) days after receipt of a written application for review, the Plan
Administrator shall give the claimant written notice of its decision on review,
which written notice shall set forth in a manner calculated to be understood by
the claimant specific reasons for its decision and specific references to the
pertinent provisions of the Plan upon which the decision is based. If the Plan
Administrator approves the claim, the Separation and Release Agreement shall be
provided to the Participant upon approval and the Plan Administrator shall
notify the Participant of the deadline for execution of the Separation and
Release Agreement taking into account the requirements of Section 409A of the
Code.

(c) Any act permitted or required to be taken by a Participant or beneficiary
under this Section 4.01 may be taken for and on behalf of such Participant or
beneficiary by such Participant’s or beneficiary’s duly authorized
representative. Any claim, notice, application or other writing permitted or
required to be filed with or given to a party by this Article shall be deemed to
have been filed or given when deposited in the U.S. mail, postage prepaid, and
properly addressed to the party to whom it is to be given or with whom it is to
be filed. Any such claim, notice, application, or other writing deemed filed or
given pursuant to the next foregoing sentence shall in the absence of clear and
convincing evidence to the contrary, be deemed to have been received on the
fifth (5th) business day following the date upon which it was filed or given.
Any such notice, application, or other writing directed to a Participant or
beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or beneficiary.

ARTICLE V

DURATION, AMENDMENT AND TERMINATION

Section 5.01 Duration. Provided that a Change of Control has not occurred, this
Plan will continue until terminated or amended by the Committee as provided
under Section 5.02.

Section 5.02 Termination and Amendment. The Plan shall be subject to amendment,
change, substitution, deletion, revocation or termination by the Committee at
any time prior to a Change of Control other than at the request of a third party
who has taken steps reasonably calculated to effect a Change of Control. If a
Change of Control occurs, this Plan shall continue in full force and effect and
shall not terminate or expire until the one-year anniversary of such Change of
Control; provided that no such termination or expiration shall occur until all
Participants who have become entitled to any payments hereunder as of such date
shall have received such payments in full. After a Change of Control, the Plan
shall not be subject to amendment in any respect which adversely affects the
rights of a Participant without the written consent of that Participant.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.01 Severability. If any provision of the Plan is, becomes or is deemed
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Plan shall not be
affected thereby.

Section 6.02 No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a termination of his employment with the Company or
otherwise. Except as otherwise provided in Section 3.06, the amount of any
payment provided for in this Plan shall not be reduced by any compensation or
benefit earned by a Participant as the result of employment by another employer
or by retirement benefits. The Company’s obligations to make payments to any
Participant required under this Plan shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against such Participant.

Section 6.03 Enforceability. The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.

Section 6.04 Administration.

(a) The Plan Administrator shall have full and final authority, subject to the
express provisions of the Plan, with respect to designation of Participants and
the interpretation and administration of the Plan, including but not limited to,
the authority to construe and interpret any provisions of the Plan and to take
all other actions deemed necessary or advisable for the proper administration of
the Plan.

(b) The Company shall indemnify and hold harmless the Plan Administrator and any
other employee of the Company that acts at the direction of the Plan
Administrator against any and all expenses and liabilities arising out of his
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s or employee’s own gross negligence or willful
cause. Expenses against which such member or employee shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

Section 6.05 Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 6.05 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company’s obligations, or any portion thereof, hereunder, the Company shall
require any Successor to expressly assume and agree to perform such obligations
in writing, in the same manner and to the same extent that the Company would be
required to perform hereunder if no such succession had taken place.

 

-9-



--------------------------------------------------------------------------------

Section 6.06 Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the Company and its Successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant’s devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant’s
estate. No payments, benefits or rights arising under this Plan may be assigned
or pledged by any Participant, except under the laws of descent and
distribution.

Section 6.07 Notice. All notices and other communications provided for in this
Plan shall be in writing and shall be sent, delivered or mailed, addressed as
follows: (a) if to the Company, at the Company’s principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the Plan
Administrator, and (b) if to any Participant, at his residence address on the
records of the Company or to such other address as he may have designated to the
Company in writing for purposes hereof. Each such notice or other communication
shall be deemed to have been duly given or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, except that any
change of notice address shall be effective only upon receipt.

Section 6.08 Tax Withholding. The Company shall have the right to deduct from
any payment hereunder all taxes (federal, state or other) which it is required
to withhold therefrom.

Section 6.09 No Employment Rights Conferred. This Plan shall not be deemed to
create a contract of employment between any Participant and the Company and/or
its Affiliates. Nothing contained in this Plan shall (a) confer upon any
Participant any right with respect to continuation of employment with the
Company, or (b) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant’s employment at any time.

Section 6.10 Entire Plan. Except as otherwise provided herein or set forth in
any written contract, this Plan contains the entire understanding of the
Participants and the Company with respect to severance arrangements maintained
on behalf of the Participants by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the
Participants and the Company with respect to the subject matter herein other
than those expressly set forth herein.

Section 6.11 Prior Agreements. Except as otherwise provided herein or set forth
in any written contract, this Plan supersedes all prior severance policies and
all prior programs and understandings (including verbal agreements and
understandings) between each Participant and the Employer regarding the terms
and conditions of the Participant’s severance arrangement.

 

-10-



--------------------------------------------------------------------------------

Section 6.12 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to its
conflict of laws rules, and applicable federal law.

Section 6.13 Section 409A. The Severance Benefit is intended to be exempt from
Section 409A of the Code, the regulations and other binding guidance promulgated
thereunder (“Section 409A”), including, but not limited to, by compliance with
the “separation pay plan” exception specified in Treasury Regulation
1.409A-1(b)(9).

ARTICLE VII

ERISA RIGHTS

As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all plan participants are entitled to: examine,
without charge, at the Plan Administrator’s office and at other specified
locations (such as worksites), all documents governing the Plan, including
insurance contracts, if any; and obtain copies of documents governing the
operation of the Plan, including insurance contracts, if any, and updated
summary plan descriptions upon written request to the Plan Administrator. The
Plan Administrator may make a reasonable charge for the copies.

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

If your claim for a benefit is denied in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge and to appeal the denial, all under certain time schedules. Under
ERISA, there are steps you can take to enforce these rights. For instance, if
you request materials from the Plan and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive them, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. In addition, if you disagree with the Plan’s decision, or lack thereof,
concerning the qualified status of a domestic relations order, you may file suit
in federal court after exhausting all of the Plan’s claims and appeal
procedures. If it should happen that Plan fiduciaries misuse the Plan’s money,
or if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. However, if you lose, the court may order you to pay the costs and
fees; for example, if it finds your claim is frivolous.

 

-11-



--------------------------------------------------------------------------------

If you have any questions about the Plan, you should call or write the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

IN WITNESS WHEREOF, IMPERIAL SUGAR COMPANY has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, effective this 1st day of February, 2012.

 

IMPERIAL SUGAR COMPANY By:   /s/ George Muller Printed Name: George Muller
Title: Vice President

 

-12-